DETAILED ACTION

1.	This action is responsive to the communications filed on 12/10/2020.
2.	Claims 1-17 are pending in this application.
3.	Claims 1-6, 8, 9, 16, 17, have been amended.
4.	The previous 101/112 rejections have been withdrawn in light of applicant’s amendments.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 12/10/2020 have been fully considered but they are not persuasive. In the remarks, applicant argued that:
a.	Applicant respectfully submits Boladian in view of Allen does not teach or suggest, inter alia, "a compatibility determination unit configured to determine compatibility between a guest user who requests provision of a service and a host user who provides the service to the guest user…” (Applicant’s remarks, pages 11-12).

In response: The examiner respectfully disagrees. 
Boladian disclosed the claimed compatibility determination unit configured to determine compatibility between a guest user who requests provision of a service and a  platform server 240 (i.e., compatibility determination unit) provides functionality to receive service requests from customer (i.e., guest user) and provide customer request information to a number of vendors (i.e., host users) along with pricing options (Paragraphs 60-61). A customer request is received at application platform server, the request including information defining the service required by the customer (i.e., provision of a service). Upon receiving the customer request, the platform server conducts an assessment of the customer situation in the form of a customer score. The customer score is generated with reference to each of the customer request information, system capabilities, and market metrics to generate a specific index score for the service (Paragraphs 64, 66). For each of the vendors (i.e., host), a vendor compatibility score (i.e., determining compatibility) is calculated. The vender compatibility score is generated based on the compatibility of the vendor to the customer request and to the customer (Paragraphs 69-75). The higher the vendor compatibility score, the more compatible the vendor is to the customer and the customer request (Paragraph 147). As such, Boladian disclosed that a compatibility is determined between the customer and the vendor when the customer requests for a service, the compatibility in the form of a Boladian’s vendor compatibility score. 

The rest of applicant’s arguments are moot in view of the new grounds of rejection, specifically, newly cited Carbonell et al.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-17, are rejected under 35 U.S.C. 103 as being unpatentable over Carbonell et al. (US 2014/0222806) in view of Boladian (US 2020/0211042).
Regarding claim 1, Carbonell disclosed:
A communication support device comprising: 
(Paragraph 4, compatibility match score) between a guest user (Paragraph 4, first user) and a host user (Paragraph 9, second user) (Paragraph 4, a compatibility match score is an aggregate measure of similarity of multiple interests that two users share. Paragraph 5, when the system receives a request for interaction from a first user of the network…it selects one or more other users to present to the first user as candidates for interaction. The candidate set includes users whose attributes indicate a target language and goal that correspond with those of the first user’s request); 
a communication unit configured to transmit a compatibility determination result to a terminal device of the guest user (Paragraph 5, the system uses the compatibility match scores to select a user from the candidate set as a second user who is a candidate for interaction with the first user and it may present a profile of the second user to the first user (i.e., result));
a connection processing unit configured to perform a connection process between the terminal device of the guest user and a terminal device of the host user (Paragraph 6, the system presents a first interface for the first user and a second interface for a second user so that the first user and the second user may interact with each other via the interfaces);
wherein the compatibility determination unit determines the compatibility based on analysis performed on speech of the guest user and speech of the host user (Paragraph 22, in a social network that is a language learning system, users may teach, learn, and practice languages via an interactive online user interface where at least two individuals may speak with each other via a live text, video and/or audio conference. The system recommends other users as conversation partners for a user based on the matching process as well as additional criteria such as choice of language and language abilities);
wherein the compatibility determination unit, the communication unit, and the connection processing unit are each implemented via at least one processor (Paragraph 57, central processing unit of the system performs calculations and logic operations required to execute the program).
While Carbonell disclosed a request for interaction from a first user (Paragraph 5), Carbonell does not explicitly disclose a guest user who requests provision of a service and a host user who provides the service to the guest user. 
However, in an analogous art, Boladian disclosed a compatibility determination unit configured to determine compatibility between a guest user who requests provision of a service and a host user who provides the service to the guest user (Paragraphs 60-61, platform server 240 (i.e., compatibility determination unit) provides functionality to receive service requests from customer (i.e., guest user) and provide customer request information to a number of vendors along with pricing options. Paragraph 64, a customer request is received at application platform server, the request including information defining the service required by the customer (i.e., provision of a service). Upon receiving the customer request, the platform server conducts an assessment of the customer situation in the form of a customer score. Paragraph 66, the customer score is generated with reference to each of the customer request information, system capabilities, and market metrics to generate a specific index score for the service. Paragraphs 69-75, for each of the vendors (i.e., host), a vendor compatibility score (i.e., determining compatibility) is calculated. The vender compatibility score is generated based on the compatibility of the vendor to the customer request and to the customer. Paragraph 147, the higher the vendor compatibility score, the more compatible the vendor is to the customer and the customer request).
	One of ordinary skill in the art would have been motivated to combine the teachings of Carbonell with Boladian because the references involve matching users, and as such, are within the same environment.  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the guest user who requests provisioning a service with a host user of Boladian with Carbonell in order to enhance the accuracy of the…compatibility score (Boladian, Paragraph 28).
	Regarding claims 16, 17, the claims are substantially similar to claim 1 and are therefore rejected under the same rationale.
	Regarding claim 2, the limitations of claim 1 have been addressed. Carbonell and Boladian disclosed:
	wherein the connection process is performed in a case where a request for communication connection to the terminal device of the host user is received from the 20terminal device of the guest user following transmission of the compatibility determination result (Carbonell, Paragraph 55, the system will present the first user with profile data for the proposed second user(s). When presenting the profile data of the second user, a description of their interests that includes a measure of strength of a compatibility match is provided. The first user then indicates acceptance of the second user in which case the system will present first and second interfaces so that they may interact).
	Regarding claim 3, the limitations of claim 1 have been addressed. Carbonell and Boladian disclosed:
	wherein in a case where a service request (Boladian, Paragraphs 60-61, service request) is received from the guest user, the compatibility determination unit determines the compatibility between the single guest user who has transmitted the request and a plurality of host users (Carbonell, Paragraph 34, selecting a subset of qualified users a candidate set for matching).
	For motivation, please refer to claim 1.
	Regarding claim 4, the limitations of claim 1 have been addressed. Carbonell and Boladian disclosed:
	wherein the compatibility determination unit determines the compatibility further based on an attribute of the host user and an attribute of the guest user (Carbonell, Paragraph 34, when the system receives a request for matching from a first one of the qualified users, it selects a subset of qualified users as a candidate set. The request for matching includes goals, such as target languages that the first user desires to practice during interaction with another user. Paragraph 35, first user’s goal is to speak French (i.e., attribute of guest). Candidate set of users may be those users whose native language is French (i.e., attribute of host)).
	Regarding claim 5, the limitations of claim 4 have been addressed. Carbonell and Boladian disclosed:
(Carbonell, Paragraph 35, when selecting the candidate set, the system selects a subset of users having attributes that correspond to the first user’s goals. This is done by finding exact matches, matches within a certain range, and minimum matching criteria (i.e., groups). Further restricting the candidates to matching user profiles that match language learning objectives).
	Regarding claim 6, the limitations of claim 1 have been addressed. Carbonell and Boladian disclosed:
	wherein the compatibility determination unit determines the compatibility further based on an attribute for the provision of the service (Boladian, Paragraphs 122-123; Table 4, showing the customer prefers vendors who are within a certain geo-locational range (i.e., attribute)).
	For motivation, please refer to claim 1.
	Regarding claim 7, the limitations of claim 6 have been addressed. Carbonell and Boladian disclosed:
	wherein the attribute for the provision of the service is an attribute of a host user having a score equal to or greater than a predetermined value in host users who have provided a service same as or similar to 25the service requested from the guest user (Boladian, Paragraphs 139, vendors with greater than a 75% (i.e., score) positive rating (i.e., predetermined value) will be weighted higher. The positive rating based on previous service).

	Regarding claim 8, the limitations of claim 1 have been addressed. Carbonell and Boladian disclosed:
	wherein the compatibility determination unit is further configured to extract30is further congiuredis one or more of the host users who are compatible with the guest user, from a plurality of host users (Carbonell, Paragraphs 54-55, the system determines for each person in the candidate set, a product of that user’s point score and compatibility match score. The system selects the person in the candidate set whose product corresponds to the highest determined product. The system presents the first user with profile data for the proposed second user).
	Regarding claim 9, the limitations of claim 1 have been addressed. Carbonell and Boladian disclosed:
	wherein as the compatibility determination result, 5information of one or more of a plurality of host users determined to be compatible with the guest user is transmitted to the terminal device of the guest user (Carbonell, Paragraph 8, the system uses the compatibility match scores to select additional users from the candidate set as additional candidates for interaction with the first user via the network wherein each of the additional users corresponds to a compatibility match score that exceeds a threshold, and it presents profiles (i.e., information) for those additional users to the first user).
	Regarding claim 10, the limitations of claim 1 have been addressed. Carbonell and Boladian disclosed:
(Boladian, Paragraph 85, the customer selects a vendor and the vendor carries out the service (i.e., host responds by carrying out the service)).
	For motivation, please refer to claim 1.
	Regarding claim 11, the limitations of claim 1 have been addressed. Carbonell and Boladian disclosed:
	wherein information related to the host user determined to be compatible with the guest user is transmitted together with the compatibility determination result (Carbonell, Paragraph 55, the system will present to the first user profile data of the second user. When presenting the profile data, the system also presents a description of one or more interests that the second user shares in common with the first user. This description includes a representation of a collective measurement of a compatibility match).
Regarding claim 12, the limitations of claim 1 have been addressed. Carbonell and Boladian disclosed:
	wherein an image being captured by the terminal device of the host user is received and transmitted to 25the terminal device of the guest user (Carbonell, Paragraph 55, interacting with each other through a video interface).
Regarding claim 13, the limitations of claim 1 have been addressed. Carbonell and Boladian disclosed:
	wherein sound data is transmitted and received 30between the terminal device of the host user and the terminal device of the guest user (Carbonell, Paragraph 4, interaction between users using audio).
Regarding claim 14, the limitations of claim 1 have been addressed. Carbonell and Boladian disclosed:
	wherein text data is transmitted and received 5between terminal device of the host user and the terminal device of the guest user (Carbonell, Paragraph 4, interaction between users using text).
	Regarding claim 15, the limitations of claim 1 have been addressed. Carbonell and Boladian disclosed:
	herein after the service provision is completed, evaluation of the host user is received from the guest user and evaluation of the guest user is received from the host user (Carbonell, Paragraph 49, the user provides a positive rating to an interaction).
	
Conclusion

Examiner’s Note: In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven C. Nguyen whose telephone number is (571)270-5663.  The examiner can normally be reached on M-F 7AM - 3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/S.C.N/Examiner, Art Unit 2443  

/RUPAL DHARIA/Supervisory Patent Examiner, Art Unit 2443